Exhibit 10.1



On July 22, 2008, the Board of Directors of the Company approved the below 2004
Incentive Compensation Plan (As Amended Effective July 22, 2008) in order to
make amendments relating to compliance with Section 409A of the Internal Revenue
Code, a change in the Company’s employee classification system and other
non-material changes.
NII HOLDINGS, INC.
2004 INCENTIVE COMPENSATION PLAN
(As Amended Effective July 22, 2008)

 



--------------------------------------------------------------------------------



 



NII HOLDINGS, INC.
2004 Incentive Compensation Plan
(As Amended Effective July 22, 2008)
Table of Contents

                  ARTICLE I DEFINITIONS     5  
 
  1.01   Accounting Firm     5  
 
  1.02   Administrator     5  
 
  1.03   Agreement     5  
 
  1.04   Award     5  
 
  1.05   Board     5  
 
  1.06   Change in Control     5  
 
  1.07   Code     6  
 
  1.08   Committee     7  
 
  1.09   Common Stock     7  
 
  1.10   Company     7  
 
  1.11   Control Change Date     7  
 
  1.12   Corresponding SAR     7  
 
  1.13   Dividend Equivalent Right     7  
 
  1.14   Exchange Act     7  
 
  1.15   Fair Market Value     7  
 
  1.16   Incentive Award     7  
 
  1.17   Initial Value     8  
 
  1.18   Option     8  
 
  1.19   Participant     8  
 
  1.20   Performance Criteria     8  
 
  1.21   Performance Shares     9  
 
  1.22   Plan     9  
 
  1.23   SAR     9  
 
  1.24   Stock Award     9  
 
  1.25   Stock Unit     9  
 
  1.26   Subsidiary     9  
 
                ARTICLE II PURPOSES     10  
 
                ARTICLE III ADMINISTRATION     10  
 
                ARTICLE IV ELIGIBILITY     11  
 
                ARTICLE V STOCK SUBJECT TO PLAN     11  
 
  5.01   Shares Issued     11  
 
  5.02   Aggregate Limit     11  
 
  5.03   Reallocation of Shares     12  
 
                ARTICLE VI OPTIONS     13  
 
  6.01   Award     13  
 
  6.02   Option Price     13  
 
  6.03   Maximum Option Period     14  
 
  6.04   Nontransferability     14  

2



--------------------------------------------------------------------------------



 



                 
 
  6.05   Transferable Options     14  
 
  6.06   Employee Status     14  
 
  6.07   Exercise     14  
 
  6.08   Payment     15  
 
  6.09   Change in Control     15  
 
  6.10   Shareholder Rights     15  
 
                ARTICLE VII SARS     15  
 
  7.01   Award     15  
 
  7.02   Maximum SAR Period     16  
 
  7.03   Nontransferability     16  
 
  7.04   Transferable SARS     16  
 
  7.05   Exercise     16  
 
  7.06   Change in Control     16  
 
  7.07   Employee Status     17  
 
  7.08   Settlement     17  
 
  7.09   Shareholder Rights     17  
 
                ARTICLE VIII STOCK AWARDS     17  
 
  8.01   Award     17  
 
  8.02   Vesting     17  
 
  8.03   Employee Status     18  
 
  8.04   Change in Control     18  
 
  8.05   Shareholder Rights     18  
 
                ARTICLE IX PERFORMANCE SHARE AWARDS     19  
 
  9.01   Award     19  
 
  9.02   Earning the Award     19  
 
  9.03   Payment     19  
 
  9.04   Shareholder Rights     19  
 
  9.05   Nontransferability     20  
 
  9.06   Transferable Performance Shares     20  
 
  9.07   Employee Status     20  
 
  9.08   Change in Control     20  
 
                ARTICLE X INCENTIVE AWARDS     21  
 
  10.01   Award     21  
 
  10.02   Terms and Conditions     21  
 
  10.03   Payment     21  
 
  10.04   Nontransferability     21  
 
  10.05   Transferable Incentive Awards     22  
 
  10.06   Employee Status     22  
 
  10.07   Change in Control     22  
 
  10.08   Shareholder Rights     22  
 
                ARTICLE XI STOCK UNITS     22  
 
  11.01   Award     22  
 
  11.02   Earning the Award     23  
 
  11.03   Payment     23  
 
  11.04   Nontransferability     23  
 
  11.05   Shareholder Rights     23  

3



--------------------------------------------------------------------------------



 



                 
 
  11.06   Change in Control     24  
 
                ARTICLE XII DIVIDEND EQUIVALENT RIGHTS     24  
 
  12.01   Award     24  
 
  12.02   Payment     24  
 
  12.03   Nontransferability     24  
 
  12.04   Shareholder Rights     24  
 
                ARTICLE XIII ADJUSTMENT UPON CHANGE IN COMMON STOCK     25  
 
                ARTICLE XIV COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY
BODIES     25  
 
                ARTICLE XV GENERAL PROVISIONS     26  
 
  15.01   Effect on Employment and Service     26  
 
  15.02   Unfunded Plan     26  
 
  15.03   Rules of Construction     26  
 
  15.04   Tax Withholding     26  
 
                ARTICLE XVI AMENDMENT     26  
 
                ARTICLE XVII DURATION OF PLAN     27  
 
                ARTICLE XVIII EFFECTIVE DATE OF PLAN     27  

4



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
1.01. Accounting Firm
     Accounting Firm means the independent accounting firm engaged to audit the
Company’s financial statements.
1.02. Administrator
     Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III. Notwithstanding the preceding
sentence, “Administrator” means the Board on any date on which there is not a
Committee.
1.03. Agreement
     Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award granted to such Participant.
1.04. Award
     Award means an award of Performance Shares, or a Stock Award, Stock Unit,
Incentive Award, Option or SAR granted to a Participant.
1.05. Board
     Board means the Board of Directors of the Company.
1.06. Change in Control
     Change in Control means the occurrence of any of the events set forth in
any one of the following paragraphs:
     (a) The Company is merged or consolidated or reorganized into or with
another company or other legal entity, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then outstanding securities of such resulting company or entity
immediately after such transaction is held directly or indirectly in the
aggregate by the holders of voting securities of the Company immediately prior
to such transaction, including voting securities issuable upon the exercise or
conversion of options, warrants or other securities or rights; or
     (b) The Company sells or otherwise transfers all or substantially all of
its assets to another company or other legal entity, and as a result of such
sale or other transfer of

5



--------------------------------------------------------------------------------



 



assets, less than a majority of the combined voting power of the then
outstanding securities of such company or other entity immediately after such
sale or transfer is held directly or indirectly in the aggregate by the holders
of voting securities of the Company immediately prior to such sale or transfer,
including voting securities issuable upon exercise or conversion of options,
warrants or other securities or rights; or
     (c) Individuals who, as of the effective date of the Plan, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least two
thirds of the directors then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person or entity other than the Board;
or
     (d) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company; or
     (e) An acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either the then
outstanding shares (“Outstanding Company Stock”), or the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Outstanding Company Voting
Securities”), excluding, however, the following: (i) any acquisition directly
from the Company other than the acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (ii) any acquisition by the Company or any of its
subsidiaries, or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries; or
     (f) Approval by the Board of Directors of the Company of a resolution that
a Change in Control has occurred.
     Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the recordholders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
1.07. Code
     Code means the Internal Revenue Code of 1986, and any amendments thereto.

6



--------------------------------------------------------------------------------



 



1.08. Committee
     Committee means the Compensation Committee of the Board.
1.09. Common Stock
     Common Stock means the common stock of the Company.
1.10. Company
     Company means NII Holdings, Inc.
1.11. Control Change Date
     Control Change Date means the date on which a Change in Control occurs. If
a Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.
1.12. Corresponding SAR
     Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.
1.13. Dividend Equivalent Right
     Dividend Equivalent Right means the rights granted under Section 12.01 of
the Plan.
1.14. Exchange Act
     Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time.
1.15. Fair Market Value
     Fair Market Value means, on any given date, the reported “closing” price of
a share of Common Stock on the NASDAQ National Market System or the Principal
Stock Exchange on which the Common Stock is traded, or if the Common Stock was
not so traded on such day, then on the next preceding day that the Common Stock
was so traded; provided, that in no event shall such price be less than the fair
market value for purposes of Section 409A of the Code and any regulations
thereunder.
1.16. Incentive Award
     Incentive Award means a cash-denominated Award which, subject to the terms
and conditions as may be prescribed by the Administrator, entitles the
Participant to receive a

7



--------------------------------------------------------------------------------



 



payment, in cash or Common Stock, Stock Units or a combination of cash, Common
Stock and Stock Units from the Company or a Subsidiary.
1.17. Initial Value
     Initial Value means, with respect to a Corresponding SAR, the option price
per share of the related Option and, with respect to an SAR granted
independently of an Option, the price per share of Common Stock as determined by
the Administrator on the date of the grant; provided, however, that the price
per share of Common Stock encompassed by the grant of an SAR shall not be less
than Fair Market Value on the date of grant. Except for an adjustment authorized
under Article XIII, the Initial Value may not be reduced (by amendment or
cancellation of the sale or otherwise) after the date of grant.
1.18. Option
     Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement, which is not intended to comply with Code Section 422.
1.19. Participant
     Participant means an employee of the Company or a Subsidiary, a member of
the Board or the board of directors of a Subsidiary or any consultant or advisor
to the Company or a Subsidiary who satisfies the requirements of Article IV and
is selected by the Administrator to receive an Award.
1.20. Performance Criteria
     Performance Criteria means one or more of (a) cash flow and/or free cash
flow (before or after dividends), (b) earnings per share as defined by the
Company, (c) EBITDA (as defined by the Company), (d) the price of Common Stock,
(e) return on equity, (f) total shareholder return, (g) return on capital
(including return on total capital or return on invested capital), (h) return on
assets or net assets, (i) market capitalization, (j) total enterprise value
(market capitalization plus debt), (k) economic value added (or equivalent
metric), (l) debt leverage (debt to capital), (m) revenue, (n) income (including
net income, operating income, pre or after-tax income or income from continuing
operations), (o) operating profit or net operating profit, (p) operating margin
or profit margin, (q) return on operating revenue, (r) cash from operations,
(s) operating ratio, (t) cash flow per share, (u) market share (v) subscriber
growth (on a gross or net basis), (w) churn, (x) capital expenditures, and
(y) expense levels. Measurement of Performance Criteria against goals excludes
the impact of charges for restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring items, and the cumulative effects of
accounting changes, each as defined by Generally Accepted Accounting Principles
and as identified in the financial statements or Management’s Discussion and
Analysis in the Annual Report. Performance Criteria may be established on a
Company-wide basis, with respect to one or more business units, divisions or
subsidiaries; and in either absolute terms or relative to the performance of one
or more comparable companies or an index covering multiple companies.

8



--------------------------------------------------------------------------------



 



1.21. Performance Shares
     Performance Shares means an Award, in the amount determined by the
Administrator and specified in an Agreement, stated with reference to a
specified number of shares of Common Stock or Stock Units, that entitles the
holder to receive a payment for each specified share equal to the Fair Market
Value of Common Stock on the date of payment.
1.22. Plan
     Plan means the NII Holdings, Inc. 2004 Incentive Compensation Plan.
1.23. SAR
     SAR means a stock appreciation right that entitles the holder to receive,
with respect to each share of Common Stock encompassed by the exercise of such
SAR, the excess, if any, of the Fair Market Value at the time of exercise over
the Initial Value. References to “SARs” include both Corresponding SARs and SARs
granted independently of Options, unless the context requires otherwise.
1.24. Stock Award
     Stock Award means Common Stock or Stock Units awarded to a Participant
under Article VIII, including shares issued in settlement of benefit obligations
under the Company’s incentive compensation or deferral plan or any successor
thereto.
1.25. Stock Unit
     Stock Unit means an Award, in the amount determined by the Administrator
and specified in an Agreement, stated with reference to a specified number of
shares of Common Stock, that entitles the holder to receive a payment for each
Stock Unit equal to the Fair Market Value of a share of Common Stock on the date
of payment. Each Stock Unit Award shall be adjusted (from the date of grant to
the date of payment), to reflect the payment of dividends on the comparable
number of shares of Common Stock and the adjustment shall be in the form of
additional Stock Units as if such dividends had been invested in Common Stock on
the dividend payment date.
1.26. Subsidiary
     Subsidiary means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Corporation has a direct or indirect
ownership or other equity interest that represents, directly or indirectly, more
than 50 percent of the total combined voting power represented by all classes of
stock or other ownership or equity interest units issued by such corporation,
partnership, joint venture, unincorporated association or other entity.

9



--------------------------------------------------------------------------------



 



ARTICLE II
PURPOSES
     The Plan is intended to assist the Company and its Subsidiaries in
recruiting and retaining individuals with ability and initiative by enabling
such persons to participate in the future success of the Company and its
Subsidiaries and to associate their interests with those of the Company and its
shareholders. The Plan is intended to permit the grant of Options, SARs, Stock
Awards, Stock Units, Incentive Awards and Performance Shares. The proceeds
received by the Company from the sale of Common Stock pursuant to this Plan
shall be used for general corporate purposes.
ARTICLE III
ADMINISTRATION
     The Plan shall be administered by the Administrator. The Administrator
shall have authority to grant Awards, upon such terms (not inconsistent with the
provisions of this Plan), as the Administrator may consider appropriate;
provided, however, that for 2004 no Awards may be made covering an aggregate
number of shares of Common Stock in excess of 4,000,000. Such terms may include
conditions (in addition to those contained in this Plan) on the exercisability
of all or any part of an Option or SAR or on the transferability or
forfeitability of a Stock Award, Stock Unit, Incentive Award or an award of
Performance Shares, including by way of example and not of limitation,
requirements that the Participant complete a specified period of employment or
service with the Company or a Subsidiary, requirements that the Company achieve
a specified level of financial performance or that the Company achieve a
specified level of financial return. Notwithstanding any such conditions, the
Administrator may, in its discretion, accelerate the time at which any Option or
SAR may be exercised, or the time at which a Stock Award may become transferable
or nonforfeitable or both, or the time at which an award of Performance Shares,
Stock Unit or Incentive Award may be settled. Notwithstanding the foregoing, any
Award to which Section 409A of the Code applies shall comply with Section 409A
of the Code (and any regulations thereunder) and no changes shall be made to an
Award that would cause the Award to be subject to taxation and penalties under
Section 409A (and any regulations thereunder).
     In addition, the Administrator shall have complete authority to interpret
all provisions of this Plan; to prescribe the form of Agreements; to adopt,
amend, and rescind rules and regulations pertaining to the administration of the
Plan; and to make all other determinations necessary or advisable for the
administration of this Plan. The express grant in the Plan of any specific power
to the Administrator shall not be construed as limiting any power or authority
of the Administrator. Any decision made, or action taken, by the Administrator
in connection with the administration of this Plan shall be final and
conclusive. Neither the Administrator nor any member of the Committee shall be
liable for any act done in good faith with respect to this Plan

10



--------------------------------------------------------------------------------



 



or any Agreement or Award. All expenses of administering this Plan shall be
borne by the Company, a Subsidiary or a combination thereof.
     The Committee, in its discretion, may delegate to one or more officers of
the Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.
     Any other provision of this Plan to the contrary notwithstanding, the
Committee may, in its discretion, specify that grants and Awards to any United
States national who is employed by the Company or provides services to the
Company or a Subsidiary outside of the United States, or to any foreign national
who is employed by the Company or provides services to the Company or a
Subsidiary, can be made on such terms and conditions that are different from
those specified in the Plan and which, in the judgment of the Committee, are
necessary and desirable to further the purposes of the Plan consistent with
Section 409A of the Code (and any regulations thereunder); other than with
respect to (i) the applicable individual limitation on grants and awards set
forth in Plan sections 6.01, 7.01, 8.01, 9.01, 10.01 and 11.01; and (ii) the
criteria for establishing the Option price described in Plan section 6.02 or SAR
Initial Value.
ARTICLE IV
ELIGIBILITY
     Any employee of the Company, any member of the Board, any employee or
director of a Subsidiary (including a corporation that becomes a Subsidiary
after the adoption of this Plan) or any consultant or advisor to the Company or
a Subsidiary is eligible to participate in this Plan if the Administrator, in
its sole discretion, determines that such person has contributed or can be
expected to contribute to the profits or growth of the Company or a Subsidiary.
ARTICLE V
STOCK SUBJECT TO PLAN
5.01. Shares Issued
     Upon the Award of shares of Common Stock pursuant to a Stock Award or in
settlement of an Award of Performance Shares, Stock Units or Incentive Award,
the Company may issue shares of Common Stock from its authorized but unissued
Common Stock. Upon the exercise of any Option or SAR the Company may deliver to
the Participant (or the Participant’s broker if the Participant so directs),
shares of Common Stock from its authorized but unissued Common Stock.

11



--------------------------------------------------------------------------------



 



5.02. Aggregate Limit
     (a) The maximum aggregate number of shares of Common Stock that may be
issued under this Plan, pursuant to the exercise of SARs and Options, the grant
of Stock Awards and the settlement of Performance Shares, Stock Units and
Incentive Awards is 19,800,000 shares plus any shares of Common Stock remaining
available for grant under the NII Holdings, Inc. 2002 Management Incentive Plan
(the Prior Plan) on the effective date of the Plan. The maximum aggregate number
of shares that may be issued under this Plan shall be subject to adjustment as
provided in Article XIII.
     (b) With respect to grants of SARs and Options, the maximum aggregate
number of shares shall be reduced by one share of Common Stock for each share of
Common Stock issued pursuant to such grants. With respect to all other Awards
made under the Plan, the maximum aggregate number of shares shall be reduced by
one and one-half shares of Common Stock for each share of Common Stock issued
under such Awards.
     (c) Any Awards that are substituted pursuant to Article XIII shall not
reduce the shares of Common Stock authorized for issuance under the Plan or
authorized for grant to a Participant in any calendar year. In the event that a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the maximum aggregate number of
shares of Common Stock authorized for issuance under the Plan; provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or any Subsidiary prior to such
acquisition or combination.
     (d) Awards made as a material inducement to a person becoming an employee
of the Company or any Subsidiary, including new employees in connection with a
merger or acquisition, or a former employee being rehired as an employee
following a bona fide period of interruption of employment, shall not reduce the
maximum aggregate number of shares of Common Stock authorized for issuance under
the Plan if the Committee determines to not grant such Awards under the Plan.
     (e) Shares of Common Stock issued pursuant to elective deferred
compensation accounts that are credited as deferred Stock Units shall not reduce
the maximum aggregate number of shares of Common Stock authorized for issuance
under the Plan.

12



--------------------------------------------------------------------------------



 



5.03. Reallocation of Shares
     (a) If any shares of Common Stock subject to an Award or to an award under
the Prior Plan are forfeited, expire or otherwise terminate without the issuance
of shares of Common Stock or any Award under the Prior Plan is settled for cash
or otherwise does not result in the issuance of all or a portion of the shares
of Common Stock subject to such Award or award under the Prior Plan, the shares
of Common Stock shall, to the extent of such forfeiture, expiration,
termination, cash settlement or non-issuance, again be available for Awards
under the Plan, subject to paragraph (d) below.
     (b) If shares of Common Stock are surrendered either actually or by
attestation or withheld (i) pursuant to the exercise of an Option or other Award
under the Plan or award under the Prior Plan or (ii) in satisfaction of tax
withholding requirements with respect to Awards under the Plan or awards under
the Prior Plan, the number of shares surrendered or withheld may be reallocated
to other Awards to be granted under this Plan.
     (c) Shares of Common Stock reacquired by the Company on the open market
using cash acquired pursuant to the exercise of an Option shall be available for
Awards under the Plan. Cash proceeds include payment of the Option price and the
value of the Company’s tax deduction on the Option gain. The increase in shares
of Common Stock available pursuant to the repurchase of shares of Common Stock
with such proceeds shall not be greater than the amount of such proceeds divided
by the Fair Market Value of a share of Common Stock on the date of exercise of
the Option giving rise to such Option proceeds.
     (d) Any shares of Common Stock that are reallocated pursuant to this
Section 5.03 shall increase the maximum aggregate number of shares available for
issuance under the Plan by one share of Common Stock if such shares were subject
to Options or SARs granted under the Plan and as one and on-half shares of
Common Stock if such shares were subject to Awards other than Options or SARs
granted under the Plan.
ARTICLE VI
OPTIONS
6.01. Award
     In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by each such Award; provided,
however that no Participant may be granted Options in any calendar year covering
more than 1,000,000 shares of Common Stock.

13



--------------------------------------------------------------------------------



 



6.02. Option Price
     The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Administrator on the date of grant, but shall not be
less than the Fair Market Value on the date the Option is granted. Except for an
adjustment authorized under Article XIII, the Option price may not be reduced
(by amendment or cancellation of the Option or otherwise) after the date of
grant.
6.03. Maximum Option Period
     The maximum period in which an Option may be exercised shall be ten years
from the date such Option was granted. The terms of any Option may provide that
it has a term that is less than such maximum period.
6.04. Nontransferability
     Except as provided in Section 6.05, each Option granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. In the event of any transfer of an Option (by the Participant or
his transferee), the Option and any Corresponding SAR that relates to such
Option must be transferred to the same person or persons or entity or entities.
Except as provided in Section 6.05, during the lifetime of the Participant to
whom the Option is granted, the Option may be exercised only by the Participant.
No right or interest of a Participant in any Option shall be liable for, or
subject to, any lien, obligation, or liability of such Participant.
6.05. Transferable Options
     Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as may be permitted under Securities Exchange Commission
Rule 16b-3 as in effect from time to time. The holder of an Option transferred
pursuant to this Section shall be bound by the same terms and conditions that
governed the Option during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the Option except by
will or the laws of descent and distribution. In the event of any transfer of an
Option (by the Participant or his transferee), the Option and any Corresponding
SAR that relates to such Option must be transferred to the same person or
persons or entity or entities.
6.06. Employee Status
     In the event that the terms of any Option provide that it may be exercised
only during employment or continued service or within a specified period of time
after termination of employment or service, the Administrator may decide to what
extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.

14



--------------------------------------------------------------------------------



 



6.07. Exercise
     Subject to the provisions of this Plan and the applicable Agreement, an
Option may be exercised in whole at any time or in part from time to time at
such times and in compliance with such requirements as the Administrator shall
determine. An Option granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the Option could
be exercised. A partial exercise of an Option shall not affect the right to
exercise the Option from time to time in accordance with this Plan and the
applicable Agreement with respect to the remaining shares subject to the Option.
The exercise of an Option shall result in the termination of any Corresponding
SAR to the extent of the number of shares with respect to which the Option is
exercised.
6.08. Payment
     Unless otherwise provided by the Agreement, payment of the Option price
shall be made in cash or a cash equivalent acceptable to the Administrator or to
the extent permitted under the Agreement, by a cashless exercise through a
securities broker. Subject to rules established by the Administrator, payment of
all or part of the Option price may be made with shares of Common Stock which
have been owned by the Participant for at least six months and which have not
been used for another Option exercise during the prior six months. If Common
Stock is used to pay all or part of the Option price, the sum of the cash and
cash equivalent and the Fair Market Value (determined, to the extent consistent
with Section 409A of the Code and any regulations thereunder, as of the day
preceding the date of exercise) of the shares surrendered must not be less than
the Option price of the shares for which the Option is being exercised.
6.09. Change in Control
     Section 6.07 to the contrary notwithstanding, unless an outstanding Option
is assumed, replaced or converted to an equivalent award by the continuing
entity, each outstanding Option shall be fully exercisable (in whole or in part
at the discretion of the holder) upon a Change in Control. Any such replacement
Awards shall be fully exercisable, vested or earned if the Participant is
terminated within twenty-four months of a Change in Control in a circumstance
that requires the payment of severance under the NII Holdings, Inc. Change of
Control Protection Plan or the NII Holdings, Inc. Severance Policy or any
successors or substitutes for such plans. An Option that becomes exercisable
pursuant to this Section 6.09 shall remain exercisable thereafter in accordance
with the terms of the Agreement.
6.10. Shareholder Rights
     No Participant shall have any rights as a shareholder with respect to
shares subject to his Option until the date of exercise of such Option.

15



--------------------------------------------------------------------------------



 



ARTICLE VII
SARS
7.01. Award
     In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares covered by each such Award; provided, however, no Participant
may be granted SARs in any calendar year covering more than 1,000,000 shares of
Common Stock. For purposes of the foregoing limit, an Option and Corresponding
SAR shall be treated as a single Award. Notwithstanding the foregoing, a
Corresponding SAR or other SAR may not be granted to the extent such grant would
cause an Option to be subject to taxation and penalties under Section 409A of
the Code (and any regulations thereunder).
7.02. Maximum SAR Period
     The maximum period in which an SAR may be exercised shall be ten years from
the date such SAR was granted. The terms of any SAR may provide that it has a
term that is less than such maximum period.
7.03. Nontransferability
     Except as provided in Section 7.04, each SAR granted under this Plan shall
be nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities. Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant. No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.
7.04. Transferable SARs
     Section 7.03 to the contrary notwithstanding, if the Agreement provides, an
SAR, may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as may be permitted under Securities Exchange Commission
Rule 16b-3 as in effect from time to time. The holder of an SAR transferred
pursuant to this Section shall be bound by the same terms and conditions that
governed the SAR during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the SAR except by will
or the laws of descent and distribution. In the event of any transfer of a
Corresponding SAR (by the Participant or his transferee), the Corresponding SAR
and the related Option must be transferred to the same person or person or
entity or entities.

16



--------------------------------------------------------------------------------



 



7.05. Exercise
     Subject to the provisions of this Plan and the applicable Agreement, an SAR
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine.
An SAR granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the SAR could be exercised. A
partial exercise of an SAR shall not affect the right to exercise the SAR from
time to time in accordance with this Plan and the applicable Agreement with
respect to the remaining shares subject to the SAR. The exercise of a
Corresponding SAR shall result in the termination of the related Option to the
extent of the number of shares with respect to which the SAR is exercised.
7.06. Change in Control
     Section 7.05 to the contrary notwithstanding, unless the outstanding SAR is
assumed, converted or replaced with an equivalent award by the continuing
entity, each outstanding SAR shall be fully exercisable (in whole or in part at
the discretion of the holder) upon a Change in Control. Any such replacement
Awards shall be fully exercisable, vested or earned if the Participant is
terminated within twenty-four months of a Change in Control in a circumstance
that requires the payment of severance under the NII Holdings, Inc. Change of
Control Protection Plan or the NII Holdings, Inc. Severance Policy or any
successors or substitutes for such plans. An SAR that becomes exercisable
pursuant to this Section 7.06 shall remain exercisable thereafter in accordance
with the terms of the Agreement.
7.07. Employee Status
     If the terms of any SAR provide that it may be exercised only during
employment or continued service or within a specified period of time after
termination of employment or service, the Administrator may decide to what
extent leaves of absence for governmental or military service, illness,
temporary disability or other reasons shall not be deemed interruptions of
continuous employment or service.
7.08. Settlement
     At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Stock, or a combination of
cash and Common Stock. No fractional share will be deliverable upon the exercise
of an SAR but a cash payment will be made in lieu thereof.
7.09. Shareholder Rights
     No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Company until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of Common Stock.

17



--------------------------------------------------------------------------------



 



ARTICLE VIII
STOCK AWARDS
8.01. Award
     In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by each such Award; provided,
however, that no Participant may receive Stock Awards in any calendar year for
more than 500,000 shares of Common Stock.
8.02. Vesting
     The Administrator, on the date of the Award, may prescribe that a
Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted for a period of time or subject to such conditions as may be set
forth in the Agreement. The restrictions set forth in the Agreement must include
a period of restriction for at least three years; provided, however, that such
restrictions shall not apply in the case of a Stock Award granted in connection
with the settlement of Performance Shares, Stock Awards or an Incentive Award or
in the case of a substitute Award pursuant to Article XIII or in settlement of
benefit obligations under the Company’s incentive compensation or deferral
plans. By way of example and not of limitation, the restrictions may postpone
transferability of the shares or may provide that the shares will be forfeited
if the Participant separates from the service of the Company and its
Subsidiaries before the expiration of a stated period. To the extent consistent
with Section 409A of the Code and any regulations thereunder, the Administrator,
in its discretion, may waive the requirements for vesting or transferability for
all or part of the shares subject to a Stock Award in connection with a
Participant’s termination of employment or service.
8.03. Employee Status
     In the event that the terms of any Stock Award provide that shares may
become transferable and nonforfeitable thereunder only after completion of a
specified period of employment or service, the Administrator may decide in each
case to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.
8.04. Change in Control
     Sections 8.02 and 8.03 to the contrary notwithstanding, unless an
outstanding Stock Award is assumed, replaced or converted to an equivalent award
by the continuing entity, each outstanding Stock Award shall be transferable and
nonforfeitable upon a Change in Control. Any such replacement Awards shall be
fully exercisable, vested or earned if the Participant is terminated within
twenty-four months of a Change in Control in a circumstance that requires the
payment of severance under the NII Holdings, Inc. Change of Control Protection
Plan or the NII Holdings, Inc. Severance Policy or any successors or substitutes
for such plan.

18



--------------------------------------------------------------------------------



 



8.05. Shareholder Rights
     Prior to their forfeiture (in accordance with the applicable Agreement and
while the shares of Common Stock granted pursuant to the Stock Award may be
forfeited or are nontransferable), a Participant will have all the rights of a
shareholder with respect to a Stock Award, including the right to receive
dividends and vote the shares; provided, however, that during such period (i) a
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of shares of Common Stock granted pursuant to a Stock Award, (ii) the
Company shall retain custody of the certificates evidencing shares of Common
Stock granted pursuant to a Stock Award, and (iii) the Participant will deliver
to the Company a stock power, endorsed in blank, with respect to each Stock
Award. The limitations set forth in the preceding sentence shall not apply after
the shares of Common Stock granted under the Stock Award are transferable and
are no longer forfeitable.
8.06. Payment
     Any Stock Award which is subject to Section 409A of the Code shall comply
with the deferral, distribution timing and other applicable rules under
Section 409A of the Code (and any regulations thereunder).
ARTICLE IX
PERFORMANCE SHARE AWARDS
9.01. Award
     In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Award of Performance Shares is to be made
and will specify the number of shares of Common Stock covered by each such
Award; provided, however, that no Participant may receive an Award of
Performance Shares in any calendar year for more than 500,000 shares of Common
Stock.
9.02. Earning the Award
     The Administrator, on the date of the grant of an Award, shall prescribe
that the Performance Shares, or a portion thereof, will be earned, and the
Participant will be entitled to receive payment pursuant to the Award of
Performance Shares, only upon the satisfaction of performance objectives or such
other criteria as may be prescribed by the Administrator and set forth in the
Agreement. The restrictions set forth in the Agreement must include the
attainment of performance objectives, including performance objectives stated
with reference to Performance Criteria; provided, however, that such
restrictions shall not apply in the case of a Stock Award granted in connection
with the settlement of Performance Shares, Stock Awards or an Incentive Award or
in the case of a substitute Award pursuant to Article XIII. By way of example
and not of limitation, the performance objectives or other criteria may provide
that the Performance Shares will be earned only if the Participant remains in
the employ or service of the

19



--------------------------------------------------------------------------------



 



Company or a Subsidiary for a stated period and that the Company, a Subsidiary,
the Company and its Subsidiaries or the Participant achieve stated objectives.
Notwithstanding the preceding sentences of this Section 9.02, the Administrator,
in its discretion, may (to the extent consistent with Section 409A of the Code
and any regulations thereunder) reduce the duration of the performance period
and may adjust the performance objectives for outstanding Performance Shares in
connection with a Participant’s termination of employment or service.
9.03. Payment
     In the discretion of the Administrator, the amount payable when an Award of
Performance Shares is earned may, to the extent consistent with Section 409A of
the Code (and any regulations thereunder), be settled in cash, by the issuance
of Common Stock, grant of Stock Units or a combination of cash, Common Stock
and/or Stock Units. A fractional share shall not be deliverable when an Award of
Performance Shares is earned, but a cash payment will be made in lieu thereof.
Any Award of Performance Shares which is subject to Section 409A of the Code
shall comply with the deferral, distribution timing and other applicable rules
under Section 409A of the Code (and any regulations thereunder).
9.04. Shareholder Rights
     No Participant shall, as a result of receiving an Award of Performance
Shares, have any rights as a shareholder until and to the extent that the Award
of Performance Shares is earned and settled by the issuance of Common Stock.
After an Award of Performance Shares is earned, if settled completely or
partially in Common Stock, a Participant will have all the rights of a
shareholder with respect to such Common Stock.
9.05. Nontransferability
     Except as provided in Section 9.06, Performance Shares granted under this
Plan shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.
9.06. Transferable Performance Shares
     Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
Award of Performance Shares may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Securities Exchange Commission Rule 16b-3 as in effect from time to time. The
holder of Performance Shares transferred pursuant to this Section shall be bound
by the same terms and conditions that governed the Performance Shares during the
period that they were held by the Participant; provided, however, that such
transferee may not transfer Performance Shares except by will or the laws of
descent and distribution.

20



--------------------------------------------------------------------------------



 



9.07. Employee Status
     In the event that the terms of any Performance Share Award provide that no
payment will be made unless the Participant completes a stated period of
employment or service, the Administrator may decide to what extent leaves of
absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.
9.08. Change in Control
     Section 9.02 to the contrary notwithstanding, upon a Change in Control,
unless an outstanding Performance Share Award is assumed, replaced or converted
to an equivalent award by the continuing entity, each outstanding Performance
Share Award shall be earned pro-rata based on the fraction (using nearest whole
months) of the performance period that has elapsed from the beginning of the
performance period until the Control Change Date. Any such replacement Awards
shall be fully exercisable, vested or earned if the Participant is terminated
within twenty-four months of a Change in Control in a circumstance that requires
the payment of severance under the NII Holdings, Inc. Change of Control
Protection Plan or the NII Holdings, Inc. Severance Policy or any successors or
substitutes for such plans.. The amount payable for Performance Shares that are
earned pursuant to this Section 9.08 shall be settled in cash or Common Stock or
a combination of cash and Common Stock as determined by the Administrator in its
discretion on the first day following the Control Change Date; provided, that
for any such Award that is subject to Section 409A of the Code, payment shall be
made at such time as may be permitted under Section 409A of the Code and any
regulations thereunder.
ARTICLE X
INCENTIVE AWARDS
10.01. Award
     The Administrator shall designate Participants to whom Incentive Awards are
made. All Incentive Awards shall be finally determined exclusively by the
Administrator under the procedures established by the Administrator. With
respect to an Incentive Award based on a performance period of one year, no
Participant may receive an Incentive Award payment in any calendar year that
exceeds $2,000,000. With respect to an Incentive Award based on a performance
period of more than one year, no Participant may receive an Incentive Award
payment in any calendar year that exceeds the product of (i) $200,000 and
(ii) the number of months in the performance period.
10.02. Terms and Conditions
     The Administrator, at the time an Incentive Award is made, shall specify
the terms and conditions which govern the Award. Such terms and conditions shall
prescribe that the Incentive Award shall be earned only upon, and to the extent
that, performance objectives are satisfied

21



--------------------------------------------------------------------------------



 



during a performance period of at least one year but no more than five years
after the grant of the Incentive Award. The restrictions set forth in the
Agreement must include the attainment of performance objectives, including
performance objectives stated with reference to Performance Criteria. By way of
example and not of limitation, the performance objectives may provide that the
Incentive Award will be earned only if the Company, a Subsidiary or the Company
and its Subsidiaries or the Participant achieve stated objectives, including
objectives stated with reference to Performance Criteria. The Administrator, at
the time an Incentive Award is made, shall also specify when amounts shall be
payable under the Incentive Award and whether amounts shall be payable in the
event of the Participant’s death, disability, or retirement.
10.03. Payment
     In the discretion of the Administrator, the Award payable when an Incentive
Award is earned, may, to the extent consistent with Section 409A of the Code
(and any regulations thereunder), be settled in cash, by the issuance of Common
Stock, grant of Stock Units, or a combination of cash, Common Stock and/or Stock
Units. Any Incentive Award which is subject to Section 409A of the Code shall
comply with the deferral, distribution timing and other applicable rules under
Section 409A of the Code (and any regulations thereunder).
10.04. Nontransferability
     Except as provided in Section 10.05, Incentive Awards granted under this
Plan shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.
10.05. Transferable Incentive Awards
     Section 10.04 to the contrary notwithstanding, if provided in an Agreement,
an Incentive Award may be transferred by a Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or to a partnership in which such family members are the only
partners, on such terms and conditions as may be permitted by Rule 16b-3 under
the Exchange Act as in effect from time to time. The holder of an Incentive
Award transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Incentive Award during the period that it was held
by the Participant; provided, however, that such transferee may not transfer the
Incentive Award except by will or the laws of descent and distribution.
10.06. Employee Status
     If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.

22



--------------------------------------------------------------------------------



 



10.07. Change in Control
     Section 10.02 to the contrary notwithstanding, unless an outstanding
Incentive Award is assumed, replaced or converted to an equivalent award by the
continuing entity, upon a Change in Control, each outstanding Incentive Award
shall be earned pro-rata based on the fraction (using nearest whole months) of
the performance period that has elapsed from the beginning of the performance
period until the Control Change Date. Any such replacement Awards shall be fully
exercisable, vested or earned if the Participant is terminated within
twenty-four months of a Change in Control in a circumstance that requires the
payment of severance under the NII Holdings, Inc. Change of Control Protection
Plan or the NII Holdings, Inc. Severance Policy or any successors or substitutes
for such plans.
10.08. Shareholder Rights
No Participant shall, as a result of receiving an Incentive Award, have any
rights as to shareholder of the Company or any Subsidiary on account of such
Award until, and except to the extent that, the Incentive Award is earned and
settled in shares of Common Stock.
ARTICLE XI
STOCK UNITS
11.01. Award
     In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Award of Stock Units is to be made and will
specify the number of Stock Units covered by such Awards; provided, however,
that no Participant may be awarded Stock Units for more than 500,000 shares of
Common Stock in any calendar year.
11.02. Earning the Award
     The Administrator, on the date of grant of the Award, may prescribe that
the Stock Units or a portion thereof, will be earned only upon, and the
Participant will be entitled to receive a payment pursuant to the Award of Stock
Units, only upon the satisfaction of performance objectives or such other
criteria as may be prescribed by the Administrator and set forth in the
Agreement. The restrictions set forth in the Agreement must include a period of
restriction of at least three years or the attainment of performance objectives,
including performance objectives stated with reference to Performance Criteria;
provided, however, that such restrictions shall not apply in the case of a Stock
Unit granted in connection with the Settlement of Performance Shares, Stock
Awards or an Incentive Award or in the case of a substitute Award pursuant to
Article XIII. By way of example and not of limitation, the Performance Criteria
or other criteria may provide that the Stock Units will be earned only if the
Participant remains in the employ or service of the Company or a Subsidiary for
a stated period or that the Company, a Subsidiary, the Company and its
Subsidiaries or the Participant achieve stated objectives including performance
objectives stated with reference to Performance Criteria. Notwithstanding the
preceding

23



--------------------------------------------------------------------------------



 



sentences of this Section 11.02, the Administrator, in its discretion, may
reduce the duration of the performance period and may adjust the performance
objectives for outstanding Stock Units in connection with a Participant’s
termination of employment or service.
11.03. Payment
     In accordance with the Agreement, the amount payable when an Award of Stock
Units is earned may be settled in cash, Common Stock or a combination of cash
and Common Stock. A fractional share shall not be deliverable when an Award of
Stock Units is earned, but a cash payment will be made in lieu thereof. Any
Award of Stock Units which is subject to Section 409A of the Code shall comply
with the deferral, distribution timing and other applicable rules under
Section 409A of the Code (and any regulations thereunder).
11.04. Nontransferability
     A Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of a Stock Unit Award other than by will or the laws of
descent and distribution. The limitations set forth in the preceding sentence
shall not apply to Common Stock issued as payment pursuant to a Stock Unit
Award.
11.05. Shareholder Rights
     No Participant shall, as a result of receiving a Stock Unit Award, have any
rights as a shareholder of the Company or Subsidiary until and to the extent
that the Stock Units are earned and settled in shares of Common Stock. After
Stock Units are earned and settled in shares of Common Stock, a Participant will
have all the rights of a shareholder with respect to such shares.
11.06. Change in Control
     Section 11.02 to the contrary notwithstanding, unless an outstanding Stock
Unit is assumed, replaced or converted to an equivalent award by the continuing
entity, each Stock Unit shall be earned in its entirety as of a Control Change
Date without regard to whether any Performance Criteria or other condition to
which the award is subject have been met. Any such replacement Awards shall be
fully exercisable, vested or earned if the Participant is terminated within
twenty-four months of a Change in Control in a circumstance that requires the
payment of severance under the NII Holdings, Inc. Change of Control Protection
Plan or the NII Holdings, Inc. Severance Policy or any successors or substitutes
for such plans.

24



--------------------------------------------------------------------------------



 



ARTICLE XII
DIVIDEND EQUIVALENT RIGHTS
12.01. Award
     If provided in an Agreement, any Option, SAR or Stock Award granted
hereunder will accrue Dividend Equivalent Rights on such dates as dividends are
declared and actually paid to shareholders of the Company following the grant of
such Option, SAR or Stock Award. The amount of the Dividend Equivalent Right
shall be based on the number of shares of Common Stock subject to the Option,
SAR or Stock Award granted to the Participant. Notwithstanding the foregoing,
any Award containing Dividend Equivalent Rights to which Section 409A of the
Code applies shall comply with Section 409A of the Code (and any regulations
thereunder) and no Award may include Dividend Equivalent Rights if the inclusion
of such rights would cause the Award to be subject to taxation and penalties
under Section 409A of the Code (and any regulations thereunder).
12.02. Payment
     In the discretion of the Administrator, the amount of accrued Dividend
Equivalent Rights to which a Participant is entitled upon exercise of an Option
or SAR, or upon the vesting of a Stock Award, may be settled in cash, Common
Stock or a combination of cash and Common Stock. A fractional share shall not be
deliverable when accrued Dividend Equivalent Rights are settled, but a cash
payment will be made in lieu thereof. Any Award containing Dividend Equivalent
Rights that is subject to Section 409A of the Code shall comply with the
deferral, distribution timing and other applicable rules under Section 409A of
the Code (and any regulations thereunder).
12.03. Nontransferability
     A Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of earned Dividend Equivalent Rights other than by will or the
laws of descent and distribution. The limitations set forth in the preceding
sentence shall not apply to Common Stock issued as payment pursuant to a
Dividend Equivalent Rights.
12.04. Shareholder Rights
     No Participant shall, as a result of receiving Dividend Equivalent Rights,
have any rights as a shareholder of the Company or Subsidiary until and to the
extent that the Dividend Equivalent Rights are earned and settled in shares of
Common Stock. After Dividend Equivalent Rights are earned and settled in shares
of Common Stock, a Participant will have all the rights of a shareholder with
respect to such shares.

25



--------------------------------------------------------------------------------



 



ARTICLE XIII
ADJUSTMENT UPON CHANGE IN COMMON STOCK
     The maximum number of shares as to which Awards may be granted under this
Plan; and the terms of outstanding Awards; and the per individual limitations on
the number of shares of Common Stock for which Awards may be granted shall be
adjusted as the Committee shall determine to be equitably required in the event
that (a) the Company (i) effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or (ii) engages in a transaction to
which Section 424 of the Code applies, or (b) there occurs any other event
which, in the judgment of the Committee necessitates such action. Such
adjustments shall, for Awards subject to Section 409A of the Code, be made
consistent with Section 409A of the Code (and any regulations thereunder) and no
adjustment shall be made to an Award that would cause the Award to be subject to
taxation and penalties under Section 409A of the Code (and any regulations
thereunder). Any determination made under this Article XIII by the Committee
shall be final and conclusive.
     The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares as to which Awards may be granted, the per individual
limitations on the number of shares of Common Stock for which Awards may be
granted or the terms of outstanding Awards.
     The Committee may make Awards in substitution for performance shares,
phantom shares, stock awards, stock options, stock appreciation rights, or
similar awards held by an individual who becomes an employee of the Company or a
Subsidiary in connection with a transaction or event described in the first
paragraph of this Article XIII; provided that, for any such award subject to
Section 409A of the Code, such substitution shall be made consistent with
Section 409A of the Code and any regulations thereunder. Notwithstanding any
provision of the Plan (other than the limitation of Section 5.02), the terms of
such substituted Awards shall be as the Committee, in its discretion, determines
is appropriate consistent (where applicable) with Section 409A of the Code and
any regulations thereunder.
ARTICLE XIV
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
     No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such

26



--------------------------------------------------------------------------------



 



compliance. Any share certificate issued to evidence Common Stock when a Stock
Award is granted, a Performance Share, Incentive Award or Stock Unit is settled
or for which an Option or SAR is exercised may bear such legends and statements
as the Administrator may deem advisable to assure compliance with federal and
state laws and regulations. No Option or SAR shall be exercisable, no Stock
Award, Stock Unit or Performance Share shall be granted, no Common Stock shall
be issued, no certificate for shares shall be delivered, and no payment shall be
made under this Plan until the Company has obtained such consent or approval as
the Administrator may deem advisable from regulatory bodies having jurisdiction
over such matters.
ARTICLE XV
GENERAL PROVISIONS
15.01. Effect on Employment and Service
     Neither the adoption of this Plan, its operation, nor any documents
describing or referring to this Plan (or any part thereof), shall confer upon
any individual any right to continue in the employ or service of the Company or
a Subsidiary or in any way affect any right or power of the Company or a
Subsidiary to terminate the employment or service of any individual at any time
with or without assigning a reason therefore.
15.02. Unfunded Plan
     The Plan, insofar as it provides for grants, shall be unfunded, and the
Company shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
15.03. Rules of Construction
     Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.
15.04. Tax Withholding
     Each Participant shall be responsible for satisfying any income and
employment tax withholding obligation attributable to participation in this
Plan. In accordance with procedures established by the Administrator, a
Participant may surrender shares of Common Stock, or receive fewer shares of
Common Stock than otherwise would be issuable, in satisfaction of all or part of
that obligation.

27



--------------------------------------------------------------------------------



 



15.05. Compliance with Section 409A
     All Awards shall, to extent applicable, comply with and be administered in
accordance with the rules and requirements of Section 409A of the Code and any
regulations thereunder. Notwithstanding any other provision of the Plan, the
Committee may take such actions as it deems necessary or appropriate to ensure
that an Award will comply with or be exempt from Section 409A of the Code and
may interpret this Plan (and any Agreement) in any manner necessary to ensure
that an Award is either so exempt or compliant. The Committee may unilaterally
reform any Agreement to the extent necessary to comply with Section 409A of the
Code (and any regulations thereunder).
     In the event that a Participant is a “specified employee” within the
meaning of Section 409A of the Code (as determined by the Company or its
delegate), any payment to be made under an Award that is (a) subject to
Section 409A of the Code and (b) payable upon termination of employment, shall
not be made or begin until the expiration of the 6-month period following the
Participant’s termination. For this purpose, termination of employment shall
have the same meaning as “separation from service” under Section 409A (and any
regulations thereunder).
ARTICLE XVI
AMENDMENT
     The Board may amend or terminate this Plan from time to time; provided,
however, that no amendment may become effective until shareholder approval is
obtained if (i) the amendment increases the aggregate number of shares of Common
Stock that may be issued under the Plan (other than an adjustment pursuant to
Article XIII) or (ii) the amendment changes the class of individuals eligible to
become Participants. No amendment shall, without a Participant’s consent,
adversely affect any rights of such Participant under any Award outstanding at
the time such amendment is made.
ARTICLE XVII
DURATION OF PLAN
     No Award may be granted under this Plan more than ten years after the
earlier of the date the Plan is adopted by the Board or the date that the Plan
is approved in accordance with Article XVIII. Awards granted before that date
shall remain valid in accordance with their terms.

28



--------------------------------------------------------------------------------



 



ARTICLE XVIII
EFFECTIVE DATE OF PLAN
     Options, SARs, Incentive Awards, Stock Units and Performance Shares may be
granted under this Plan upon its adoption by the Board, provided that no Option,
SAR, Incentive Award, Stock Units or Performance Shares shall be effective or
exercisable unless this Plan is approved by a majority of the votes by the
Company’s shareholders entitled to vote and present, either in person or by
proxy, at a duly held shareholders’ meeting at which a quorum is present or by
unanimous consent. Stock Awards may be granted under this Plan, upon the later
of its adoption by the Board or its approval by shareholders in accordance with
the preceding sentence.

29